Citation Nr: 1026702	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  05-16 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for right elbow avulsion 
fracture, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for hemorrhoids, currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for right arm disability.

5. Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
disability.

6.  Entitlement to service connection for left knee disability.

7.  Entitlement to service connection for right knee disability.

8.  Entitlement to service connection for boils, bilateral upper 
inside thighs.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The December 
2004 decision denied a compensable rating for right elbow 
avulsion fracture.  Issues of service connection for bilateral 
hearing loss and tinnitus which were on appeal in July 2008 were 
decided by the Board at that time.  The issues currently on 
appeal were remanded to the RO in July 2008 for further 
development.  In August 2009, the RO changed the rating for the 
right elbow avulsion fracture from noncompensable to 10 percent, 
effective from August 10, 2009, the date of a VA examination.  

The Veteran had presented testimony at a Board hearing in March 
2008, and a transcript of the hearing is associated with his 
claims folder.  

The issues of service connection for boils and bilateral knee 
disabilities are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 10, 2009, the Veteran had complaints of right 
elbow pain, but without additional functional loss so as to 
result in any limitation of motion; there was no x-ray evidence 
of arthritis.  

2.  From August 10, 2009, the Veteran does not have right elbow 
ankylosis, limitation of flexion of the forearm to 90 degrees; 
limitation of extension of the forearm to 75 degrees; flexion 
limited to 100 degrees and extension limited to 45 degrees; joint 
fracture with marked cubitus varus or cubitus valgus deformity or 
with ununited fracture of the head of the radius; or limitation 
of pronation with motion lost beyond the last quarter of the arc 
and the hand not approaching full pronation.  

3.  The Veteran's service-connected hemorrhoids do not result 
persistent bleeding and with secondary anemia, or with fissures.  

4.  Chronic headache disability was manifested during the 
Veteran's active duty service.

5.  The Veteran does not have a right arm disability separate and 
apart from his already service-connected right elbow avulsion 
fracture.      

6.  The RO denied service connection for a low back disability in 
November 1986, the Veteran did not file a timely appeal. 

7.  The evidence received since the RO's November 1986 decision 
which denied the claim for service connection for a low back 
disability does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for right elbow avulsion 
fracture prior to August 10, 2009, have not been met, and the 
criteria for a disability rating in excess of 10 percent from 
August 10, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5299-5209 (2009).

2.  The criteria for a disability rating in excess of 10 percent 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2009).

3.  Headache disability was incurred in service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  Right arm disability (separate and apart from the already 
service-connected right elbow avulsion fracture) was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

5.  The RO's November 1986 decision denying service connection 
for a low back disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

6.  New and material evidence has not been received to reopen the 
claim for service connection for a low back disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran notice by letters dated in May 2004, 
March 2006, and November 2008.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

While not all necessary notice was provided prior to the original 
adjudication, notice was provided prior to the last adjudication.  
Thus, any timing errors were harmless.  Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; afforded the Veteran examinations in 2004, 
2006, and 2009; obtained necessary medical opinions as to the 
etiology and severity of disabilities; and afforded the Veteran 
the opportunity to give testimony before the Board.  A VA 
examination is not necessary for the claim for service connection 
for low back disability as it has not been reopened.  See 
38 C.F.R. § 3.159.  All known and available records relevant to 
the issues addressed in the following decision have been obtained 
and associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  As to the issues addressed in the 
following decision, the RO complied with the Board's July 2008 
remand by providing the Veteran with proper VCAA notice, 
requesting VA medical records, scheduling VA examinations, and 
readjudicating the claims.  

With regard to the issues addressed in the following decision, VA 
has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  With regard to the issues addressed in 
the remand section, it is anticipated that actions directed in 
the remand will ensure that the duty to assist the Veteran is 
met. 

Higher ratings

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains 
the rating schedule.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court discussed the 
concept of the "staging" of ratings, finding that in cases where 
an initially assigned disability evaluation or an increased 
rating has been disagreed with, it was possible for a Veteran to 
be awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  The Board 
concludes that the disabilities have not significantly changed 
and that uniform ratings are warranted.

Right elbow

The Veteran's right elbow avulsion fracture is currently rated as 
noncompensable prior to August 10, 2009, and as 10 percent 
disabling from August 10, 2009, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5209.  

His right elbow is considered his major elbow as confirmed by the 
July 2006 VA examination report.  

Ankylosis of the major elbow warrants a 60 percent rating under 
Diagnostic Code 5205.  

Limitation of flexion of the major forearm to 110 degrees 
warrants a noncompensable rating, to 100 degrees warrants a 10 
percent rating, and to 90 degrees warrants a 20 percent rating, 
under Diagnostic Code 5206.  

Limitation of extension of the major forearm to 45 degrees 
warrants a 10 percent rating and to 60 degrees warrants a 20 
percent rating under Diagnostic Code 5207.  

Forearm flexion limited to 100 degrees with extension limited to 
45 degrees warrants a 20 percent rating under Diagnostic Code 
5208.

Elbow joint fracture with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of the head of the radius 
warrants a 20 percent rating under Diagnostic Code 5209.  

Limitation of pronation with motion lost beyond the last quarter 
of the arc, with the hand not approaching full pronation, 
warrants a 20 percent rating.  Limitation of supination to 30 
degrees or less warrants a 10 percent rating.  

Normal elbow flexion is to 145 degrees, normal extension is to 0 
degrees, normal pronation is to 80 degrees, and normal supination 
is to 85 degrees.  38 C.F.R. § 4.71a, Plate I.  

The Board notes that on VA examination in July 2006, the Veteran 
complained of ongoing lateral elbow pain and was found to have 
marked tenderness over the lateral epicondyle.  He had a bony 
prominence in the region of the lateral epicondyle.  Wrist 
dorsiflexion elicited lateral epicondyle pain consistent with 
lateral epicondylitis.  Elbow flexion, extension, pronation, and 
supination were normal.  X-rays were not interpreted as showing 
arthritis.  

On VA examination in August 2009, elbow extension and pronation 
were normal.  However, elbow flexion was by then limited to 135 
degrees (with 145 degrees being normal) and elbow supination was 
limited to 80 degrees (with 85 degrees being normal).  See 38 
C.F.R. § 4.71, Plate I.  With repetitive motion, there was no 
change in range of motion, coordination, fatigue, weakness, 
endurance, or pain level.  In sum, the evidence shows good 
development with no more that slight limitation of motion of the 
elbow and forearm.  

Based on the findings of the August 2009 examination, the RO 
increased the rating from noncompensable to 10 percent.  The RO 
cited evidence showing a worsening of the elbow disability.  In 
reviewing the evidence prior to the August 10, 2009, VA 
examination, the Board is unable to find that the criteria for a 
compensable rating were met.  The Veteran had complaints of pain, 
but objective examination showed normal ranges of motion, and 
there was no x-ray evidence of arthritis.  The criteria for a 
compensable rating were simply not met.  

The evidence also does not show that the criteria for a rating in 
excess of 10 percent have been met from August 10, 2009.  The 
Veteran does not have or nearly approximate right elbow 
ankylosis; limitation of flexion of the forearm to 90 degrees; 
limitation of extension of the forearm to 75 degrees; flexion 
limited to 100 degrees and extension limited to 45 degrees; joint 
fracture with marked cubitus varus or cubitus valgus deformity or 
with ununited fracture of the head of the radius; or limitation 
of pronation with motion lost beyond the last quarter of the arc 
and the hand not approaching full pronation.  Applying the 
evidence to the regulatory rating criteria, the preponderance of 
such evidence is against a rating in excess of 10 percent from 
August 10, 2009.  

Hemorrhoids

The Veteran's service-connected  hemorrhoids are currently rated 
as 10 percent disabling under Diagnostic Code 7336, which 
provides for a 10 percent rating for hemorrhoids which are large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences; and a 20 percent rating for 
hemorrhoids with persistent bleeding and with secondary anemia, 
or with fissures.  

On VA examination in October 2004, the Veteran had tags but his 
anal and rectal examination was otherwise negative, including a 
negative guaiac for occult blood.  On VA examination in July 
2006, the Veteran reported bleeding about once a week.  He had 5 
hemorrhoids but a normal sphincter tone with no fissures and no 
evidence of bleeding or anemia.  On VA examination in March 2009, 
the Veteran denied persistent bleeding and having been anemic.  
Based on the evidence, the Board concludes that the criteria for 
a 20 percent rating for hemorrhoids are not met, as the Veteran 
does not have or nearly approximate hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  In fact, 
he does not have persistent bleeding, secondary anemia, or 
fissures, according to the evidence.  The Veteran argues that a 
higher rating should be assigned for his hemorrhoids, as they 
recur constantly and cause boils on his buttocks, thighs, and 
testicles.  The rating criteria for hemorrhoids as applied, 
however, do not permit a rating higher than 10 percent.  The 
matter of service connection for boils is being addressed below.  

The possibility of an extraschedular ratings has been considered 
with regard to the elbow disability and the hemorrhoid 
disability.  However the symptoms associated with these two 
disabilities appear to fit squarely within the applicable rating 
criteria.  As such, extraschedular consideration is not 
warranted.  38 C.F.R. § 3.321(b)(1);Thun v. Peake, 22 Vet. App. 
111 (2008).  



Service connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In order to 
prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be granted, on a secondary basis, for a 
disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due to 
the natural progress of the nonservice connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
the latter instance, the non-service connected disease or injury 
is said to have been aggravated by the service-connected disease 
or injury.  38 C.F.R. § 3.310.  

Headaches

The Veteran was treated for tension headaches in service in July 
1976.  In April 1979, he indicated that he had frequent or severe 
headaches during service and specified that he had tension 
headaches.  

A VA examination was conducted in October 2004, and at that time, 
the Veteran indicated that he had very severe headaches that 
started frontally with pain in the orbit on either side, and that 
they had a component in the back of the neck.  He further 
reported that many of the headaches caused him to lay down.  The 
examiner felt that it was likely that he had annoying frequent 
headaches that were likely tension headaches.  The examiner 
stated that the criteria for migraine headaches were not present.  
VA medical records show treatment for migraine headaches from 
November 2007 through 2009.  A VA examiner diagnosed the Veteran 
with migraine headaches in March 2009 and in August 2009 
indicated that those headaches were not the same headache 
condition that the Veteran had in service, as there was no 
evidence of a similar diagnosis.  

It is clear that the Veteran had headaches during service and 
that he now has a medical diagnosis of headaches.  The medical 
evidence is not entirely clear, but it suggests that the current 
headache are migraine in nature whereas the ones during service 
and shortly after service were more in the nature of tension 
headaches.  The Board notes in passing that some of the symptoms 
reported in 2004 involving pain in the orbit on either side 
causing him to lay down might well be interpreted as suggestive 
of migraines.  Be that as it may, the Board believes that a 
liberal interpretation of the medical evidence does allow for a 
grant of service connection for current headache disability, 
however it may be diagnosed.  No useful purpose would be served 
by delaying appellate review and expending further VA resources 
in an attempt to differentiate between the two types of 
headaches.  

Right arm disability

The Veteran claimed service connection for right arm numbing in 
April 2004.  No right arm problem is shown in service, other than 
the service-connected right elbow avulsion fracture.  On VA 
examination in July 2006, the Veteran complained of neck pain 
with radiation down the right arm with numbness.  The examiner 
found the Veteran's right elbow to have a negative Tinel's at the 
cubital tunnel, and indicated that there was no evidence of nerve 
compression of the elbow as evidenced by the examination.  On VA 
examination in March 2009, neurological examination revealed the 
Veteran's arm swing to be normal with no tremors and no focal 
abnormalities or pronator drift.  Light touch sensation and deep 
tendon reflexes were intact.  

Based on the evidence, the Board concludes that service 
connection is not warranted for right arm disability.  While the 
Veteran asserts that he has right arm numbness, he is not 
competent to diagnose a right arm disorder, and none has been 
found on two VA examinations.  Both the July 2006 and the March 
2009 VA examinations were normal.  Accordingly, the Board 
concludes that the Veteran does not have a diagnosed right arm 
disability other than his service-connected right elbow avulsion 
fracture.  In the absence of a currently diagnosed disability, 
service connection can not be granted.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143-144 (1992).  

The preponderance of the evidence is against greater benefits for 
the above issues and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Low back disability 

The RO denied service connection for residuals, low back injury 
in November 1986.  Service medical records showed that the 
Veteran had fallen from a track and was treated for low back pain 
of about 2 weeks duration in June 1977.  X-rays were negative and 
the impression was lumbar strain.  On service discharge 
examination in April 1979, the Veteran denied recurrent back pain 
and his spine and musculoskeletal system were normal.  

On VA examination in February 1980, the Veteran had well 
developed paravertebral musculature with no spasm, contraction, 
fibrosis, or atrophy.  He bent forward touching his toes with 
both hands with ease.  He stood on his toes and jumped on his 
toes readily.  He ran in place normally and squatted well.  There 
was no discomfort alleged or apparent and his back had a normal 
motion with no restrictions manifest and all low back signs 
negative.  

On VA evaluation in August 1986, the Veteran reported chronic 
back pain since 1980-1981.  In September 1986, he reported that 
he had been given workman's compensation by the State of Illinois 
in April 1981 for neck and low back pain.  Medical care had been 
paid for by that State and then he had seen a chiropractor.  
X-rays revealed probable spondylolysis of L5 on the left and 
possible degenerative disc disease L5-S1.  

In November 1986, the RO denied service connection for lumbar 
spine disability as no relationship was shown to service and no 
relationship was found between the acute back injury in service 
and the Veteran's more recent complaints.  The RO notified the 
veteran of its decision by letter dated in November 1986.  He did 
not appeal; therefore, the November 1986 rating decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is received, a claim will be 
reopened.  38 U.S.C.A. § 5108.  Under 38 C.F.R. § 3.156(a), a 
claimant may reopen a finally adjudicated claim by submitting new 
and material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim. 

For the purpose of determining if evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The Veteran applied to reopen his claim in April 2004.  In 
January 2005, the Veteran stated that he sustained a low back 
injury in service and was diagnosed with bruising and 
misalignment.  He stated that this injury resulted in continuing 
stability problems which had now caused permanent disc damage.  

Private medical records were received in March 2007.  They show a 
lumbar CT scan in May 1983 depicting mild or minimal 
levorotoscoliosis of the lumbar spine but an otherwise largely 
unremarkable CT scan.  At the time, the Veteran had complained of 
back and right leg pain.  In September 1985, it was reported that 
the Veteran had injured his back in 1981 with complete 
resolution, and that he had injured his back again on July 30, 
1985, while throwing 50 pound sacks of sugar into trucks, with an 
immediate onset of back pain.  After examination, the assessment 
was severe lumbar strain with right lumbar root irritation.  

The Board concludes that new and material evidence has not been 
received to reopen a claim.  The basis for the last denial was an 
absence of a relationship to service for the current disability.  
The evidence submitted since that time does not show a current 
back disability related to service.  The Veteran's recent 
statements are essentially a repetition of his previous 
assertions that were before the RO in 1986, and are basically 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 535, 
538 (1992) (distinguishing corroborative evidence from cumulative 
evidence).  The private medical records from 1983 to 1985 which 
have been submitted recently do not show a relationship between 
the problems reported and service.  Accordingly, the Board finds 
that these records are not material, as they do not raise a 
reasonable possibility of substantiating the claim.  Accordingly, 
the Board finds that the evidence received subsequent to November 
1986 is not new and material and does not serve to reopen the 
Veteran's claim for service connection for low back disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


ORDER

The appeal is granted in part and denied in part as follows:

     Service connection for headache disability is warranted.  

     A 10 percent rating is not warranted for right elbow 
avulsion fracture prior to August 10, 2009.  A disability rating 
in excess of 10 percent for right elbow avulsion fracture for any 
portion of the rating period is not warranted from August 10, 
2009.

     A rating in excess of 10 percent for hemorrhoids is not 
warranted.

     Service connection for right arm disability is not 
warranted.

     New and material evidence has not been received to reopen 
the claim for service connection for low back disability..  


REMAND

Knees

During service in July 1977, the Veteran was treated for left knee 
pain.  On service discharge examination in April 1979, he reported 
having or having had a trick or locked knee.  His knees were found to 
be normal at that time and there was a VA examination of his 
musculoskeletal system in February 1980 which was negative and 
indicated that the Veteran's knees were symptom-free.  Post-service, 
the Veteran was treated for right greater than left knee pain in 
September 2003.  In November 2003, it was reported that a recent MRI 
had revealed right medial meniscus damage.  On VA examination in 
October 2004, the Veteran reported that he was on disability due to 
his right knee.  After examination, the diagnosis was right knee 
internal derangement and chondromalacia.  On VA examination in March 
2009, right greater than left chondromalacia patella was diagnosed.  
In light of 38 C.F.R. § 3.159, a VA examination should be obtained on 
the question of whether it is at least as likely as not (a 
probability of at least 50 percent) that any current right or left 
knee disability was manifest in service or is related to service.  

Boils

The Veteran was treated for contact dermatitis in service in 
approximately May 1978, and he complained of bilateral groin pain for 
2 months in March 1979.  In April 1979, he complained of groin pain 
and had pain to touch.  He claims that his current boils are due to 
or aggravated by his hemorrhoids.  He has had them in his groin area 
and elsewhere.  An examination should be conducted to determine 
whether his current boils were manifest in service or are related to 
service, and if not, whether any current boils were caused or 
aggravated by the Veteran's service-connected hemorrhoids.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination of his knees.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All necessary special 
studies or tests are to be accomplished.  
All current disabilities of the knees 
should be clearly reported.  

As to each current knee disability, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
the current knee disability was manifested 
in service or is causally related to 
service.  The examiner should furnish a 
detailed rationale with discussion of any 
pertinent knee symptomatology during 
service.   

2.  The Veteran should be scheduled for an 
appropriate VA examination in connection 
with his claim of boils.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  The 
examiner should clearly report all 
clinical evidence of the claimed boils.  

The examiner should then express an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current boils:

     a)  manifested during service, or
     b)  are proximately due to the 
Veteran's service-connected hemorrhoids, 
or
     c) have been aggravated by the 
Veteran's service-connected hemorrhoids.  

A rationale should be furnished for all 
opinions offered. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for left knee disability, right 
knee disability and disability manifested 
by boils.  The Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


